DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN200982089.
CN200982089 discloses a joint assembly for a pool, comprising: at least one receiving channel (Fig. 3) for receiving a supporting tube  of the pool; an installation portion defining at least one coupling region (on the top of a connecting bracket supporting horizontal tubes 1); and a detachable storage tray 3 including a containing portion 31 for storing objects and at least one connector 41 removably coupled to the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over CN200982089 in view of Simpson (2004/0226486).
CN200982089 does not disclose the storage tray comprising a cup holder having a circular shaped cross-section. Attention is directed to Simpson which teaches a storage tray 10 mounted on a pool comprising a cup holder 28 having a circular shaped cross-section. Therefore, it would have been obvious to one of skill in the art to employ a cup holder with CN200982089 storage tray having a circular shaped cross-section in view of the teaching of Simpson for securely containing a cup or a can of beverage.
Regarding claim 5, the containing portion of the detachable storage tray 3 would comprise a plate 31 extending outwardly from the cup holder.
Regarding claim 6, the cup holder would have a first depth in a vertical direction, wherein the plate 31 has a second depth in the vertical direction, and wherein the first depth of the cup holder would be greater than the second depth of the plate 31.
Regarding claim 10, the containing portion would have a bottom surface defining an opening.
Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (2017/0356206) in view of CN200982089.
Huang discloses a pool 40 comprising a pool body 41 and a pool bracket 30 for supporting the pool body, wherein the pool bracket comprises: a plurality of horizontal supporting tubes 31 coupled successively in a circumferential direction to form an annular structure; a plurality of vertical supporting tubes fixed on the ground by a base and distributed in the circumferential direction to support the annular structure; and a plurality of joint assemblies 30 for coupling adjacent horizontal supporting tubes 10 and for coupling each vertical supporting tube located between the adjacent horizontal supporting tubes; wherein each joint assembly of the plurality of joint assemblies 30 comprises: at least two receiving channels  for receiving at least one of the horizontal supporting tubes 10 and at least one of the vertical supporting tubes 32; an installation portion (top portion of 30) defining at least one coupling region.
Huang does not disclose a detachable storage tray including a containing portion for storing objects and at least one connector removably coupled to the at least one coupling region of the installation portion for removably connecting the detachable storage tray to the installation portion. Attention is directed to CN200982089 which teaches a detachable storage tray 3 including a containing portion 31 for storing objects and at least one connector 41 removably coupled to a coupling region of an installation portion (the top of joining bracket of horizontal tubes 1 and vertical tube 2) for removably connecting the detachable storage tray 3 to the installation portion. Therefore, it would have been obvious to one of skill in the art to employ a detachable storage tray with 
Regarding claim 21, although Huang does not specifically show that join assembly is made of a material such as a plastic material, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select a plastic for the joint assembly of a pool, since selecting a known material on the basis of its suitability for the intended use is a mere matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (2017/0356206) in views of CN200982089 and Simpson (2004/0226486).
Huang does not disclose the storage tray comprising a cup holder having a circular shaped cross-section. Attention is directed to CN200982089 which teaches a detachable storage tray 3 including a containing portion 31 for storing objects. Simpson teaches a storage tray 10 mounted on a pool comprising a cup holder 28 having a circular shaped cross-section. Therefore, it would have been obvious to one of skill in the art to employ a storage tray with Huang pool in view of the teaching of CN20098208 and having a circular shaped cross-section in view of the teaching of Simpson for securely containing a cup or a can of beverage.
Regarding claim 16, the cup holder would have a first depth in a vertical direction, wherein the plate 31 has a second depth in the vertical direction, and wherein the first depth of the cup holder would be greater than the second depth of the plate 31.
Regarding claim 20, the containing portion of the storage tray would have a bottom surface defining an opening.
Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (2017/0356206) in view of CN200982089 as described above and further in view of Bednarz et al. (D776,797).
Huang does not a reinforcing layer provided on an outer surface of the joint housing 30. Attention is directed to Bednarz et al. which teach a joint housing having a reinforcing layer in form of a rib. Therefore, it would have been obvious to one of skill in the art to employ a reinforcing layer in form of a rib on the Huang joint housing in view of the teaching of Bednarz et al. for reinforcing the joint housing.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (2017/0356206) in view of CN200982089 as described above and further in views of Bednarz et al. (D776,797) and Carroll (D776,797).
Huang does not a reinforcing layer provided on an outer surface of the joint housing 30 in a form of a rattan structure. Attention is directed to Bednarz et al. which teach a joint housing having a reinforcing layer. Carroll teaches a joint housing having a reinforcing layer in form of rattan structure. Therefore, it would have been obvious to one of skill in the art to employ a reinforcing layer in form of a rattan structure on the Huang joint housing in views of the teaching of Bednarz et al. and Carrol for reinforcing the joint housing.
Allowable Subject Matter
Claims 2-3, 7-9, 12-13 and 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnson teaches a storage tray for mounting on a pool. Jansma teaches a storage tray with a cup holder having a bottom opening. Liu teaches a joint assembly and a pool having a joint assembly. Karpinski teaches a storage tray mounting on a pool with cup holders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUYEN D. LE
Primary Examiner
Art Unit 3754



/HUYEN D LE/Primary Examiner, Art Unit 3754